Citation Nr: 1031971	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for undiagnosed illness 
from Gulf War syndrome with symptoms of skin condition, fatigue, 
headaches, gastrointestinal disease, and muscle spasm.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard D. Little, Agent


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A Notice of Disagreement was filed in 
May 2006, a Statement of the Case was issued in July 2007, and a 
Substantive Appeal was received in August 2007.  

In a June 2009 decision, the Board denied the Veteran's claims 
for entitlement to service connection for PTSD, undiagnosed 
illness from Gulf War syndrome with symptoms of skin condition, 
fatigue, headaches, gastrointestinal disease, and muscle spasm, 
and TDIU.  The Veteran subsequently appealed these issues to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the Veteran's 
representative and VA's Office of the General Counsel filed a 
joint motion to vacate the Board's decision and remand the 
Veteran's claim for readjudication.  In a February 2010 Order, 
the Court granted the joint motion, vacated the Board's June 2009 
decision, and remanded this case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion filed with the Veterans Court, it was stated 
that the VA failed to obtain all of the Veteran's service 
records, including his unit, medical and personnel records.  
Under the circumstances, this matter must be returned to the RO.  

Accordingly, the case is REMANDED for the following actions:
 
1.  The RO should obtain the Veteran's 
service records, including unit, medical 
and personnel records.  Any supporting 
documentation for the Veteran's medals 
should also be obtained.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file.  

2. The Veteran should be contacted to 
determine if there are additional records 
of treatment for the claimed disabilities.  
Any records identified should be obtained.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the additional development, 
including further examination of the 
Veteran, should be undertaken.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


